UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4851


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO LAMAR SCOTT,

                  Defendant - Appellant.




                               No. 08-5008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TROY ADAM DAVENPORT, JR.,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.     Henry F. Floyd, District
Judge. (6:08-cr-00215-HFF-2; 6:08-cr-00215-HFF-1).


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina; James B. Loggins,
Assistant Federal Public Defender, Greenville, South Carolina,
for Appellants.   Elizabeth Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Co-defendants       Antonio       Lamar       Scott    and    Troy     Adam

Davenport, Jr., pled guilty to armed bank robbery, 18 U.S.C.

§ 2113(a),     (d)     (2006),     and     possession         of    a     firearm     in

furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)

(2006).      They were both sentenced to 117 months’ imprisonment

and a five-year term of supervised release.                        On appeal, their

respective attorneys have filed briefs pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in their view,

there are no meritorious issues for appeal.                        However, Scott’s

counsel questions the adequacy of Scott’s Fed. R. Crim. P. 11

hearing, and Davenport’s attorney challenges the reasonableness

of Davenport’s sentence.           Scott and Davenport were advised of

their right to file pro se supplemental briefs but have not done

so.   The Government has declined to file reply briefs in both

cases.    Finding no error, we affirm.

             Scott’s    counsel    raises        as    a    potential      issue     the

adequacy of the plea colloquy in light of the district court’s

failure to inform Scott that he had a right to persist in his

plea of not guilty under Fed. R. Crim. P. 11(b)(1)(B).                        Because

Scott did not move in the district court to withdraw his guilty

plea on the ground raised on appeal, any error in the Rule 11

hearing is reviewed for plain error.                  United States v. Martinez,

277   F.3d   517,    525   (4th    Cir.       2002)    (discussing        standard    of

                                          3
review).      Our careful review of the record on appeal convinces

us that the district court’s omission did not affect Scott’s

substantial rights.              See id.; United States v. Goins, 51 F.3d

400,    402    (4th       Cir.     1995)      (discussing             factors      courts      should

consider in determining whether substantial rights affected in

decision to plead guilty).

              Davenport’s          counsel      questions             the    reasonableness          of

Davenport’s         sentence.            We    review        a    criminal           sentence       for

reasonableness, using the abuse of discretion standard.                                       Gall v.

United States, 128 S. Ct. 586, 594-97 (2007).                                 We conclude that

Davenport’s         sentence       is    both     procedurally               and     substantively

reasonable.          In this regard, we note that the district court

properly      calculated         Davenport’s         Guidelines             range,    treated       the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) (2006) factors.                 See United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007); see also Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007) (upholding application of rebuttable

presumption of correctness of within-guideline sentence).

              We have examined the entire record in these cases in

accordance         with    the     requirements         of       Anders,      and     we    find     no

meritorious        issues     for       appeal.         Accordingly,            we    affirm       both

judgments.         This     court       requires        that          counsel        inform        their

clients,      in    writing,       of    their       right       to    petition       the     Supreme

Court    of    the        United     States       for    further             review.          If    the

                                                 4
respective client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on the client.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5